The motion by the plaintiffs to dismiss the appeal from the Superior Court in Fairfield County at Stamford is denied.
The motion by the named defendant for review of the order of the trial court terminating the stay in the appeal from the Superior Court in Fairfield County at Stamford is granted, and the Superior Court is ordered to set aside its order terminating the stay.
The motion by the named defendant for permission to amend and clarify her appeal from the Superior Court in Fairfield County at Stamford is granted to the extent of allowing the appeal to be tafeen only from the decision of the Superior Court rendered October 31, 1968, denying her motion to open the judgment of nonsuit.